UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6450


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL E. WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:03-cr-00344-HEH-1)


Submitted:   August 26, 2013                 Decided:   August 28, 2013


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Williams, Appellant Pro Se. Stephen David Schiller,
Assistant United States Attorney, Olivia L. Norman, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael E. Williams appeals the district court’s order

denying    his   18   U.S.C.   § 3582(c)(2)   (2006)    motion.       We   have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                 United

States v. Williams, No. 3:03-cr-00344-HEH-1 (E.D. Va. Mar. 8,

2013).     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      2